Citation Nr: 0702224	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the retroactive withholding of an overpayment of VA 
compensation benefits, in the amount of $998.00, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to March 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran's son was born in January 1984, and added to 
the veteran's compensation award as a dependant at that time.

2.  In a May 2003 decision, the RO granted the veteran a 
total disability rating based on individual unemployability 
(TDIU) as of February 12, 2002, and established that the 
veteran's dependents were entitled to educational assistance 
under 38 U.S.C.A. Chapter 35 as of February 12, 2002.  The 
veteran was notified of the aforementioned decision in a May 
2003 letter.

3. In September 2003, the veteran filed a VA Form 21-674 on 
behalf of his son, requesting Chapter 35 benefits.  He 
indicated that his son had begun a full-time course of study 
in August 2003. 

4.  In January 2004, the veteran's son was awarded Chapter 35 
benefits, effective August 18, 2003. 

5. In February 2004, the RO notified the veteran that his son 
had been removed as a dependent effective August 18, 2003.

6.  In February 2004, the RO notified the veteran of the 
overpayment in the amount of $998.00.

7.  The VA had significant information associated with the 
record of when the veteran's son reached the age of 18, when 
the son had finished high school, when the veteran should 
have stopped receiving dependent's benefits for his son, and 
when the veteran's son was awarded Chapter 35 benefits.

8.  There is no indication in the record that the veteran 
committed any act of commission or omission in relation to 
the circumstances in which the overpayment of $998.00 was 
created.

9.  The overpayment of $998.00, which represents VA 
compensation benefits, was the result of sole administrative 
error.


CONCLUSION OF LAW

An overpayment of compensation benefits, in the amount of 
$998.00, in the form of VA disability benefits for the 
veteran's dependant son, was created based solely on 
administrative error on the part of VA, and therefore, the 
indebtedness was not properly established.  38 U.S.C.A. 
§ 5112(b) (9), (10) (West 2002); 38 C.F.R. §§ 3.500, 5.707, 
21.3023 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, the Board concludes that 
it may proceed with adjudication of the veteran's appeal.  
This is so because the Board is taking action favorable to 
the veteran by granting the issue on appeal.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The subject of this appeal, an overpayment of VA compensation 
benefits in the amount of $998.00, was created by the 
veteran's receipt of additional VA compensation on account of 
a dependent child who was also in receipt of Chapter 35 
benefits as of August 18, 2003.  The simultaneous receipt of 
the aforementioned benefits is barred by law.  Specifically, 
payment of education benefits under Chapter 35 bars 
subsequent payment of additional compensation on account of 
the child in receipt of education benefits.  38 C.F.R. §§ 
3.707, 21.3023 (2006).  However, the question before the 
Board is whether the aforementioned overpayment was properly 
created.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b) (9), (10) (West 2002); 38 C.F.R. § 3.500(b) (2) 
(2006).

In November 2001, the veteran received a letter from the RO 
noting that his VA compensation would soon be adjusted once 
his son turned 18.  However, the letter also noted that the 
veteran could continue to receive benefits for his son if, 
among other reasons, a form was submitted showing that his 
son had remained in school or began a program of study.  
Similarly, an August 2002 award letter noted that the 
veteran's benefits were decreased beginning in July 2002, as 
his son had finished high school, and as such, VA was paying 
the veteran "as a single veteran with no dependents."

By a May 2003 rating decision, TDIU and eligibility for 
dependents' educational assistance under 38 U.S.C.A. Chapter 
35 was established, effective February 12, 2002.  The 
accompanying notice letter gave information regarding and 
provided a form for applying for Chapter 35 educational 
benefits.  This form was received back from the veteran in 
September 2003, noting the veteran's son was to be enrolled 
from August 2003 to October 2005 in a full-time course of 
study.  Subsequent to this application, a November 2003 
letter from the RO stated that because the veteran's son was 
still a dependant as he was enrolled in a full-time course of 
study, the veteran's compensation had increased, and that 
they had "included additional benefits for your child."  It 
also stated that VA would "continue payments for [your son] 
until November 1, 2005.  By a January 2004 action, the 
veteran's son's was awarded Chapter 35 benefits for the 
course of study beginning August 18, 2003.  

However, in a February 2004 letter, the veteran was informed 
that his benefits had been reduced effective August 2003; 
because his son had begun to receive Chapter 35 benefits 
while the veteran was also receiving benefits for his son as 
a dependant, an overpayment had been created.  A February 
2004 letter noted the overpayment to be in the amount of 
$998.00.  Following the veteran's May 2004 notice of 
disagreement, the January 2005 statement of the case 
concluded that while VA did not realize its administrative 
error until the veteran had been overpaid compensation 
benefits to which he was not entitled, it was nevertheless 
necessary to subtract the additional compensation benefits 
effective August 2003.

In light of the above timeline, and specifically given the 
retroactive nature of the RO's January 2004 award of Chapter 
35 educational benefits, the veteran was essentially 
precluded from timely informing VA that he was simultaneously 
receiving additional compensation on account of a dependent 
child as of August 18, 2003.  There is no possible way that 
the veteran could have timely informed VA in August 2003 of 
his receipt of additional compensation benefits on account of 
his son, as well as his son's receipt of Chapter 35 benefits.  
This is because the Chapter 35 benefits were first awarded in 
January 2004, and then given retroactive effect.  Clearly, 
there is no indication in the record that the veteran 
committed any act of commission or omission in relation to 
the circumstances in which the overpayment in question was 
created.

It is evident that VA had significant information associated 
with the record demonstrating that the veteran was in receipt 
of additional disability compensation on account of his son 
at the time of the award of Chapter 35 benefits in January 
2004.  The Board finds that the veteran was without fault in 
allowing the dual payments to take place as a result of the 
administrative processing that evolved in this case, and 
accordingly determines that the overpayment in this case was 
the result of sole administrative error.  In view of this 
finding, the Board concludes that the overpayment in this 
case was not properly established.  38 C.F.R. §§ 3.500, 
3.707, 21.3023.


ORDER

The overpayment of VA compensation benefits, in the amount of 
$998.00, was improperly created, and the appeal is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


